Citation Nr: 1019460	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals, status post total right knee arthroplasty, claimed 
as a right knee condition.

2. Entitlement to service connection for residuals, status 
post total right knee arthroplasty, claimed as a right knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from March 1951 
to March 1954 and in the Air Force from March 1955 to August 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied service connection for 
residuals, status post total right knee arthroplasty, claimed 
as a right knee condition.  

It appears that the RO reopened the appellant's previously 
denied claim of service connection, as evidenced by the 
additional development undertaken with regard to the merits 
of the underlying service connection claim.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has made it clear that even if an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  In this case, the Board also 
reopens the claim, as noted herein below.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in February 2010.  A transcript of the 
hearing is of record.  The Veteran also submitted additional 
medical evidence in support of his claim with a waiver of RO 
review.

In a statement received at VA in March 2010, the Veteran 
raised the issue of entitlement to benefits for a heart 
condition under the provisions of 38 U.S.C.A. § 1151.  As 
this issue has not yet been adjudicated, it is referred to 
the RO for appropriate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a status 
post total right knee arthroplasty, claimed as a right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee medial meniscectomy, 
claimed as loss of use of the right knee, was denied by the 
RO in a February 1982 rating decision; the Veteran did not 
appeal that decision.

2.  Evidence submitted since the February 1982 RO rating 
action relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 1982 RO decision, which denied 
the Veteran's claim for service connection for a right knee 
medial meniscectomy, claimed as loss of use of the right 
knee, is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 20.1103 (2009).

2.  Subsequent to the February 1982 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for a right knee condition has been received.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the Veteran's petition to 
reopen his claim for service connection for a right knee 
condition.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

New and Material Evidence

In a decision dated in February 1982, the RO denied the 
Veteran's claim of entitlement to service connection for a 
right knee medial meniscectomy, claimed as loss of use of the 
right knee.  The RO noted that a medial meniscectomy was 
performed in 1979 and was not incurred in or aggravated in 
service.  The Veteran did not appeal that decision, thus it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once 
a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  

In January 2007, the Veteran submitted correspondence in 
which he raised a claim of entitlement to service connection 
for a right knee condition.  The RO has developed and 
adjudicated the claim as entitlement to service connection 
for residuals, status post total right knee arthroplasty, 
claimed as a right knee condition.

The Board notes that a change in diagnosis or the specificity 
of the claim must be carefully considered in determining the 
etiology of a potentially service- connected condition as 
well as whether the new diagnosis is a progression of the 
prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  38 C.F.R. 
§§ 4.13, 4.125 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In this case, the Veteran's current claim of 
service connection for a total right knee arthroplasty, 
claimed as a right knee condition, is based on the same 
factual basis and underlying diagnosis (i.e. degenerative 
joint disease) as the previous claim.  Moreover, the current 
diagnosis of status post total right knee arthroplasty 
appears to be a progression of the prior diagnosis of the 
right knee medial meniscectomy.  Thus, new and material 
evidence is necessary to reopen the claim.  Id.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110.  Service connection will be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110. Service connection requires competent evidence showing: 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  See 38 C.F.R. § 3.303(d) (2009); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

At the time of the 1982 RO decision, the evidence of record 
included the Veteran's service treatment records from the Air 
Force and a report from a January 1982 VA orthopedic 
examination.  Service treatment records showed the Veteran 
was evaluated for right knee pain with effusion in July 1960; 
however, no chronic bone or joint disability was found.  X-
rays were negative.  Records dated from 1970 show the Veteran 
developed lumbar disc disease with radiculopathy involving 
the right lower extremity.  The service treatment records 
show that in April 1970, the Veteran underwent a L4-L5 
hemilaminectomy and foraminotomy of L4-L5 on the right, to 
relieve symptoms caused by the nerve root encroachment.

The VA examination report showed there was some loss of 
sensation was present in the lower left leg, anterior area, 
extending to the left foot and representative of an L4 
distribution.  Mobility was normal bilaterally and there was 
no weakness or atrophy in the lower extremities.

The Veteran submitted another claim for a right knee 
condition in January 2007.  Evidence added to the record 
since the last final rating decision, which was issued in 
February 1982, includes various VA and private treatment 
records, a report from a VA examination conducted in July 
2007; internet articles; correspondence from a private 
physician, the Social Security Administration (SSA), and the 
Veteran's son; and a transcript of testimony from a hearing 
held in January 2010.

The VA and private medical treatment records show complaints 
of right lower extremity neurologic symptoms associated with 
lumbar disc disease, with new onset in August 1975, after 
being asymptomatic for some length of time.  As it relates to 
the right knee specifically, the records show that the 
Veteran underwent arthroscopy with right medical 
meniscectomy, after suffering a tear of the right medial 
meniscus, in November 1978.  A prior history of chronic knee 
pain was noted.  The Veteran later suffered a traumatic left 
ankle injury in 1984; but, due to a surgeon's error he 
underwent a surgical fusion of the right ankle joint in May 
1990.  Several of the VA and private treatment clinical notes 
indicate that the surgical procedure on the right ankle joint 
resulted in increased right knee pain and physical 
impairment.  In an August 2000 private treatment note, the 
Veteran is shown to have been diagnosed with advanced 
osteoarthritis in the medial compartment of the right knee 
with bone to bone changes and significant arthritic changes 
in the patellofemoral joint.  The Veteran underwent a total 
right knee replacement in March 2003.

The July 2007 VA examination report included a diagnosis of 
total right knee replacement.  The examiner opined that the 
Veteran's right knee replacement was not caused by or a 
result of his military service.  

The internet articles from the Veteran included information 
regarding deep tendon reflexes, and also the discontinued 
military physical training exercises of power squats.  In Dr. 
Moor's September 2007 correspondence, he opined that the 
physical damage received from the Veteran's excessive squat 
jumps during his first period of service may have contributed 
to his knee damage until the total right knee arthroplasty in 
2003.  Correspondence from the SSA indicated that the Veteran 
was awarded SSA disability benefits in 1988.  In his April 
2009 correspondence, the Veteran's son wrote that he recalled 
his father having knee problems in the 1960s and 1970s.  

The transcript of oral testimony provided in January 2010, 
shows the Veteran stated that his right knee symptoms began 
during his first period of active duty, and continued after 
he separated in 1954.  He stated that he skied a lot prior to 
entering service, but after separation he could not ski at 
all because his legs were so weak.  He also testified that 
during his Army service he had to perform "power squats" as 
part of his physical training.  He reported that this 
particular exercise was later discontinued as it was found to 
be associated with the development of osteoarthritis.

The VA and private treatment records, VA examination report, 
private medical opinions, and lay and oral testimony were not 
previously considered by the RO, and constitute new evidence.  
The September 2007 opinion from Dr. Moor suggests a causal 
link between the Veteran's military service and his current 
right knee condition.  This opinion relates to the previously 
unestablished nexus element of the claim.  The Veteran's 
testimony and his son's lay statement that his current right 
knee problems have persisted since service (i.e. a continuity 
of symptomatology) also relate to the previously 
unestablished nexus element of the claim.  The Veteran is 
competent to provide such testimony as his observable knee 
symptoms are entirely capable of lay observation.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  "Symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  His 
testimony is presumed credible for the limited purpose of 
reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, the claim for a right knee condition 
is reopened.  38 C.F.R. § 3.156.  To this extent only, the 
appeal is granted.


ORDER

New and material evidence has been received, therefore, the 
claim for service connection for a right knee condition is 
reopened; the appeal is granted to that extent only.


REMAND

The Veteran seeks service connection for residuals, status 
post total right knee arthroplasty, claimed as a right knee 
condition.

Evidence of record indicates that the Veteran receives Social 
Security Disability benefits.  The United States Court of 
Appeals for Veterans Claims (Court) has repeatedly held that 
when VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies. 38 U.S.C.A. § 5103A(b)(3), (c)(3) (West 
2002).  On remand, the RO should contact the SSA and/or other 
appropriate Federal agency and request a complete copy of any 
and all adjudications and the medical records underlying the 
adjudication for such benefits.  If no such records exist, 
information to that effect should be included in the claims 
file.

In addition, the VA examiner in June 2007 did not consider 
the Veteran's reports of knee symptoms in service and 
thereafter as well as the fact that he had to perform squats 
and parachute jumps in service.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (holding that once VA undertakes 
the effort to provide an examination for a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant 
why one will not or cannot be provided).  The Veteran's 
service personnel records show that he is authorized to wear 
the Parachutist Badge and that he was a paratrooper.  
Accordingly, another examination should be scheduled on 
remand.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should contact SSA and/or other 
appropriate Federal agency and request a 
complete copy of any and all adjudications 
and the records, to include medical 
records, underlying the adjudications for 
disability benefits.  If no such records 
exist, information to that effect should 
be included in the claims file and the 
Veteran should be notified as such.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if it concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.  Thereafter, a VA examination to assess 
the nature and etiology of his right knee 
condition should be scheduled.  All 
indicated tests and studies should be 
conducted. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  The examiner 
should advance an opinion as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that a 
chronic right knee disability had its 
onset during active service; is 
etiologically related to the Veteran's in 
service parachute landings and/or squats; 
or otherwise is related to active service.  
In that regard, the examiner should 
consider the Veteran's reports of 
symptomatology in service and thereafter.  
The examiner should provide the complete 
rationale for all opinions expressed.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


